ORDER
WHEREAS, on January 26, 1996, petitioner R. James Jensen, Jr., was suspended from the practice of law for a minimum of 18 months, In re Jensen, 542 N.W.2d 627, 634 (Minn.1996); and
WHEREAS, on November 11, 1997, petitioner filed a petition for reinstatement; and
WHEREAS, following an investigation and report by the Director of the Office of Lawyers Professional Responsibility, the petition was heard by a panel of the Lawyers Professional Responsibility Board pursuant to Rule 18, Rules on Lawyers Professional Responsibility, following which the panel issued findings of fact, conclusions and a recommendation including findings that petitioner has fully complied with the procedural conditions set out by the court and that he has established by clear and satisfactory evidence that he has undergone such changes as to render him fit to resume practice and the panel recommends that petitioner be reinstated subject to 2 years probation subject to the following conditions:
A. Petitioner shall cooperate fully with the Director’s office in its efforts to monitor compliance with this probation and promptly respond to the Director’s investigation of any allegations of unprofessional conduct which may come to the Director’s attention. Upon the Director’s request, petitioner shall provide authorization for release of information of documentation to verify compliance with the terms of his probation.
B. Petitioner shall abide by the Minnesota Rules of Professional Conduct.
C. During the period of his probation, petitioner’s practice shall be limited to non-litigation real estate matters. In the event that petitioner wishes to represent a client in a matter other than real estate, he shall immediately notify the Director and provide the Director the names of four attorneys who have agreed to be nominated as petitioner’s supervisor. Petitioner shall not accept clients in any area other than non-litigation real estate until a licensed Minnesota attorney approved by the Director’s office has signed a consent to supervise. Thereafter, on the first day of each month, petitioner shall provide his supervisor with an inventory of his non-real estate client matters. The inventory must reflect the client name, type of representation, date opened, most recent activity, next anticipated action and anticipated closing date. Petitioner’s supervisor shall file written reports with the Director at least quarterly or at such more frequent intervals as may reasonably be requested by the Director; and
WHEREAS, the Director agrees with the panel’s recommendation and petitioner has expressed no disagreement; and
*241WHEREAS, this court has reviewed the record and agrees with the recommendation of the panel,
IT IS HEREBY ORDERED that petitioner R. James Jensen, Jr., be, and hereby is, reinstated to the practice of law in the State of Minnesota and is placed on probation for 2 years subject to the conditions set out above.
BY THE COURT:
Alan C. Page Alan C. Page Associate Justice
ANDERSON, PAUL H., took no part in the consideration or decision of this ease.